Citation Nr: 1700375	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-18 682A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability to include as secondary to service-connected disabilities.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to October 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A June 2010 rating decision denied entitlement to TDIU.  A September 2011 rating decision determined that new and material evidence had not been received to reopen a claim for service connection for anxiety attacks.

In October 2015, the Veteran testified at a Board hearing before the undersigned by videoconference.

The issues of entitlement to service connection for a psychiatric disability and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  An August 1998 rating decision denied service connection for anxiety attacks and the Veteran did not appeal.

2.  A January 2005 rating decision determined that new and material evidence had not been received to reopen the claim of service connection for anxiety attacks and the Veteran did not appeal.

3.  Evidence submitted since the January 2005 rating decision relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The August 1998 rating decision which denied service connection for anxiety attacks is final.  38 U.S.C.A. § 7105 (West 2014).

2.  The January 2005 rating decision which determined that new and material evidence had not been received to reopen a claim for service connection for anxiety attacks is final.  38 U.S.C.A. § 7105 (West 2014).

3.  New and material evidence has been received since the January 2005 rating decision and the claim of entitlement to service connection for a psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An August 1998 rating decision denied service connection for anxiety attacks.  A notice of disagreement was not received within the subsequent one-year period.  Further, additional pertinent evidence was not received within one year of that decision.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Therefore, the August 1998 rating decision is final.  38 U.S.C.A. § 7105 (West 2014).  The Veteran subsequently sought to reopen the claim, but a January 2005 rating decision determined that new and material evidence had not been received to reopen a claim for service connection for anxiety attacks.  A notice of disagreement was not received within the subsequent one-year period.  Further, additional pertinent evidence was not received within one year of that decision.  Therefore, that decision is also final.  38 U.S.C.A. § 7105 (West 2014).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).  When new and material evidence is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  To reopen a finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis which, in this case, was in January 2005.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the last prior final decision, evidence has been added to the record.  The additional evidence of record consists of the Veteran's testimony and medical records.  The Veteran testified that he began having panic attacks and phobias during service, such as a fear of crossing bridges.  He also indicated that he was currently receiving treatment, most recently occurring a couple of weeks before the Board hearing.  The medical records show that the Veteran has received medical treatment since at least since the 1990s for various medical diagnoses.  Some of these records are duplicates of those previously of record at the time of the last final rating decision, but the new records also show an additional diagnosis of depressive disorder, not otherwise specified.  In addition, the records show continued diagnoses, including that of a panic disorder.  Moreover, the panic disorder diagnosis included an Axis III diagnosis of chronic back pain and an Axis IV diagnosis of chronic pain, such as in a March 23, 2010, VA medical record.  By listing the service-connected back disability under Axis III and IV, particularly under Axis IV, the examiner indicated that the Veteran's service-connected back disability was an etiologically significant psychosocial stressor contributing to his current psychiatric diagnosis.  Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993); Duran v. Brown, 7 Vet. App. 216 (1994).  Evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010)

Thus, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  There is a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim if the new evidence causes VA to obtain a medical opinion.  38 C.F.R. § 3.156(a) (2016).  Rather, if there is newly submitted evidence of current disability which in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  That reopening then triggers VA's duty to assist in providing the claimant with a VA examination.  

In this case, the additional lay and medical evidence suggests bases for direct and secondary service connection, and includes diagnoses and theories of entitlement not previously considered.  That evidence raises a reasonable possibility of substantiating the claim.  The Board finds that new and material evidence has been received since the January 2005 rating decision.  Therefore, the claim of entitlement to service connection for a psychiatric disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


ORDER

The application to reopen the claim of entitlement to service connection for a psychiatric disability is granted.  


REMAND

The claim for service connection for a psychiatric disability has been reopened.  At the Board hearing, the Veteran indicated that he received psychiatric treatment at the Waco VA medical facility in the months prior to the October 2015 Board hearing.  Thus, the RO should ensure those records are obtained.  In addition, at the hearing, the Veteran expressed that he would be willing to attend a VA examination.  The Board therefore finds that he should be examined and a medical opinion should be provided.  

With regard to entitlement to a TDIU, that issue should be deferred pending the outcome of service connection for a psychiatric disability then reconsidered in light of that outcome.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Waco VA facility.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that any current psychiatric disability had its clinical onset during service or is related to any in-service disease, event, or injury.  The examiner should opine whether it is at least as likely not (50 percent or greater probability) that any psychosis manifested within one year following separation from service.  The examiner should also provide an opinion as to whether it is at least as likely not (50 percent or greater probability) that any current psychiatric disability is proximately due to, or the result of a service-connected disabilities, to include those of the low back and neck, and right leg radiculopathy.  The examiner should further provide an opinion as whether it is at least as likely not (50 percent or greater probability) that the current psychiatric disability is permanently aggravated by service-connected disabilities, to include those of the low back and neck, and right leg radiculopathy.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


